—• Order, entered on August 5, 1968, granting plaintiff’s motion for leave to amend her complaint iby adding a seventh cause of action, unanimously reversed, on the law, with $30 costs and disbursements to defendants-appellants, and motion denied. Plaintiff seeks to add a cause of action in which she asks for treble damages because of an unlawful eviction which occurred in October, 1966. Such cause of action is based upon New York City Local Law No. 49, which was enacted in July, 1967 and which added subdivision j to section Y5111.0 of the Administrative Code. Local Law No. 49 is penal in nature, and, since no contrary intention is expressed therein, it should not be retroactively applied to an eviction which occurred substantially before it was enacted. (44 N. Y. Jur., Penalties and Forfeitures, § 8, pp. 178-179.) “The general rule is that statutes are to be construed as prospective only * * * It takes a clear expression of the legislative purpose to justify a retroactive application [citing eases]”. (Jacobus v. Colgate, 217 N. Y. 235, 240; Matter of Container Co. [Corsi], 298 N. Y. 277.) Concur—Botein, P. J., Stevens, Eager, Steuer and Capozzoli, JJ.